DETAILED ACTION
Response to Amendment
1.	Applicant’s amendments to the specification and claims 2, 4, 11, 15, and 17-18 have overcome every objection and 35 U.S.C. 112 rejection previously set forth against the specification and the recited claims in the Non-Final Office Action mailed 05/10/2022. The cancellation of claim 16 is also acknowledged.
Response to Arguments
2.	All arguments considered were filed 07/11/2022.
Applicant’s arguments, see pg. 8, with respect to objections to the specification have been fully considered and are persuasive. Accordingly, all objections to the specification have been withdrawn. 
Applicant's arguments, see pg. 8, with respect to claim objections have been fully considered but they are not persuasive. The limitation “a medical instrument” in claim 2 (line 6) and claim 17 (line 6) has an unclear antecedent basis in each claim due to the recitation of “a medical instrument” in claim 2 (line 2) and claim 17 (line 2), respectively. However, all outstanding claim objections have been addressed through an Examiner’s Amendment. 
Applicant’s arguments, see pg. 8, with respect to claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. Accordingly, all claim rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see pgs. 8-9, with respect to allowable subject matter have been fully considered and are persuasive.  Accordingly, all prior art rejections under 35 U.S.C. 102 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Michael Hawkins on 07/18/2022 and 07/25/2022.
The application has been amended as follows: 
In claim 2 (line 6), “a medical instrument” has been amended to read --the medical instrument--.
In claim 15 (line 5), “a medical instrument” has been amended to read --the medical instrument--.
In claim 17 (line 6), “a medical instrument” has been amended to read --the medical instrument--.
In claim 21 (line 2), “spaced apart from the channel and is parallel to” has been amended to read --spaced apart from and parallel to--.
REASONS FOR ALLOWANCE
Claim(s) 2-15 and 17-21 is/are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, Rosenberg et al. (US 20100016801 A1), hereinafter Rosenberg 801, discloses a retainer base including a folding region, first and second anchors, and a cap, wherein the cap is configured to pivot in relation to the retainer base about a pivot axis defined by a connection between the retainer base and the cap. However, Rosenberg 801 fails to disclose the pivot axis is laterally spaced apart from and parallel to a channel defined between a first engagement portion of the retainer base and a second engagement portion included on the cap.
Regarding claim 15, Rosenberg 801 discloses a retainer base including a folding region, first and second anchors, and a cap, wherein the cap is configured to pivot in relation to the retainer base about a pivot axis defined by a connection between the retainer base and the cap. However, Rosenberg 801 fails to disclose the first and second anchors each having a longitudinal shaft portion and a tine disposed at a distal region of the longitudinal shaft portion, wherein when the retainer base is adjusted to a folded position, the tines of the first and second anchors are oriented generally adjacent to each other and extend in substantially the same direction. 
Regarding claim 17, Rosenberg 801 discloses a retainer base, first and second anchors, and a cap, wherein the cap is configured to pivot in relation to the retainer base about a pivot axis defined by a connection between the retainer base and the cap. However, Rosenberg 801 fails to disclose the retainer base including a first engagement portion defining a channel having a first depth and the cap including a second engagement portion defining a channel having a second depth, wherein the second depth is less than the first depth. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783